Exhibit 10.66
 
Compensation Arrangements For Non-Management Directors
 
Annual Retainer and Meeting Fees
 
During 2008, each of our non-management Directors of Goodrich Corporation (the
“Company”) received an annual retainer of $60,000, payable in quarterly
installments. In addition, each non-management Director receives $1,500 for each
Board and Board Committee meeting attended. The chairs of the Governance
Committee, the Compensation Committee and the Financial Policy Committee each
receive an annual $5,000 retainer for serving as the Committee Chair and the
Chair of the Audit Review Committee receives an annual $10,000 retainer.
 
Outside Directors’ Deferral Plan
 
Non-management Directors may elect to defer annual retainer and meeting fees
under the Outside Directors’ Deferral Plan. The Outside Directors’ Deferral Plan
permits non-management Directors to elect to defer a portion or all of the
annual retainer and meeting fees into either a phantom share account or a cash
account. Amounts deferred into the phantom share account accrue dividend
equivalents, and amounts deferred into the cash account accrue interest at the
prime rate. The plan provides that amounts deferred into the phantom share
account are paid out in shares of Company Common Stock, and amounts deferred
into the cash account are paid out in cash, in each case following termination
of service as a Director in either a single lump sum, five annual installments
or ten annual installments.
 
Directors’ Phantom Share Plan
 
During 2008, each non-management Director received an annual grant of phantom
shares under the Outside Director Phantom Share Plan equal in value to $90,000.
Dividend equivalents accrue on all phantom shares credited to a Director’s
account. All phantom shares are fully vested on the date of grant. Following
termination of service as a Director, the cash value of the vested number of
phantom shares will be paid to each Director in either a single lump sum, five
annual installments or ten annual installments. The value of each phantom share
is determined on the relevant date by the fair market value of Company Common
Stock (as defined in the plan).
 
Directors’ Retirement Plan
 
One of the Company’s non-management Directors (Mr. Rankin) participates in the
1982 Directors’ Retirement Plan, which was terminated in 1995. The plan provided
that, upon retirement from the Board of Directors after reaching the age of 55
with at least ten years of service as a Director, any non-management Director
would be entitled to receive an annual amount equal to the annual retainer in
effect at retirement. A retiring Director who had reached age 55 and served for
at least five but less than ten years would be entitled to a reduced amount
equal to 50% of the annual retainer in effect at retirement, plus 10% of such
annual retainer for each additional year of service (rounded to the nearest
whole year) up to ten. Under the transition provisions of the plan, upon his
retirement Mr. Rankin will be entitled to receive an annual amount under the
plan equal to 70% of the annual retainer in effect at retirement.
 
Other
 
Non-management Directors are reimbursed for actual expenses incurred in the
performance of their services as Directors, including continuing education
programs and seminars and, in most instances, provided with travel via
Company-provided private aircraft to Board of Directors and committee meetings.
The Company also provides each non-management Director with long-distance
telephone service for business and personal use and with $250,000 in business
travel accident insurance coverage.

